DETAILED ACTION
Claims 1 – 12 have been presented for examination.  Claims 1 – 10 and 12 are currently amended.
This office action is in response to submission of the application on 05/05/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: there appears to be a typographical error in “specifies a common range” and should be “specify” as in the later recited “specify the ranges”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: there appears to be a typographical error in the preamble “evaluation calculation device” since the parent claim is to a “indicator calculation device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 4 – 7, they recite variously “second [or another] target evaluation indicator … is [or is not] determined by using the specified parameters”.  The feature is unclear since the “determined” could either be with respect to the evaluation indicator itself (i.e. the characteristic value for said evaluation indicator is already determined by using the specified parameters), or be with respect to the set of parameters upon which the evaluation indicator relies (i.e. the specified parameters for two different target evaluation indicator are the same).  For the prior art search, the “is [or is not] determined” is interpreted as the specified parameters are the same for the first/second/another target evaluation indicator as disclosed in the instant application (Figure 4 and Paragraph 31 show that various evaluation indicators can comprise none, some, or all of the same parameters (e.g. A, B, C, D)).  

With regard to claim 4, it recites “predetermined parameter calculation processing”.  There is insufficient antecedent basis for this limitation in the claim since there the parent claim recites “a predetermined processing on a given range of a plurality of evaluation indicators … and, thereby, specify ranges of the parameter” which is missing the recited “parameter calculation”.  Indeed, the recited “predetermined processing” in claim 1 is explicitly on the evaluation indications, and therefore amounts to a predetermined evaluation indicators processing.  The limitation is interpreted for the prior art search as referring back to the “predetermined processing on a given range …”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a machine) indicator calculation device to: execute a predetermined processing on a given range of a plurality of evaluation indicators for a target system and model information representing a relevance between the evaluation indicators and a parameter and, thereby, specify ranges of the parameter in case that the plurality of the evaluation indicators are within the given range; and execute a predetermined indicator calculation processing on the specified ranges of the parameter and target model information representing the model information regarding a target evaluation indicator for the target system and, thereby, calculate a characteristic value representing a character of the target evaluation indicator.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “execute a predetermined processing” and “execute a predetermined indicator calculation processing” amounts to modeling actions based on ranges of parameters in combination with mathematical models that quantitatively represent a relevancy of said parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a memory storing instructions; and a processor connected to the memory and configured to execute the instructions to.  The “memory” and “processor” are recited at a high-level of generality such that it amounts to, in part, no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)). The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “memory” and “processor” amounts to, in part, no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 2 and 6 recite(s) the same statutory category as the parent claim(s), and further recite(s): calculate the ranges of the parameter in case that a certain evaluation indicator among the plurality of the evaluation indicators is within the given range, specifies a common range to the calculated ranges of the parameter, and, thereby, specify the ranges of the parameter in case that the plurality of the evaluation indicators are within the given range in claim 2; calculate values of the second target evaluation indicator based on the specified parameters when determining that the second target evaluation indicator is determined for the specified parameters in claim 6.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “calculate” amounts to modeling actions based on ranges of parameters in combination with mathematical models that quantitatively represent a relevancy of said parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any more limitations.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 3 and 8 recite(s) the same statutory category as the parent claim(s), and further recite(s): the model information is represented by a Gaussian radial basis function, the target system is a thermal power plant system, and the parameter is a parameter of coal quality to be fuel of the thermal power plant system in claim 3; generate the model information representing a relevance between the parameters and the evaluation indicators based on indicator information associating the parameters with the evaluation indicators in claim 8. The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “Gaussian radial basis function”, “thermal power plant system”, “coal quality” and “generate the model information” further limit the mathematical concepts of the parent claim, and without changing their mathematical character.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any more limitations.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 4 - 5 recite(s) the same statutory category as the parent claim(s), and further recite(s): execute the predetermined parameter calculation processing on the calculated characteristic value and the target model information and, thereby, specify the parameters in case that the target evaluation indicator is the calculated characteristic value in claim 4; determine whether or not a second target evaluation indicator different from the target evaluation is determined by using the specified parameters in claim 4; calculate the characteristic value for the second target evaluation indicator when the second target evaluation indicator is not determined in claim 4; select an evaluation indicator that is not determined by the specified parameters from the plurality of the evaluation indicators when determining that the second target evaluation indicator is determined by the specified parameters in claim 5; calculate the characteristic value for the selected evaluation indicator in claim 5.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “execute the predetermined parameter calculation processing” and “calculate” amounts to modeling actions based on parameters and a calculated value, and appear to further limit the parent claim mathematical concepts without changing their mathematical character (see Claim Rejections - 35 USC § 112).  The recited limitations in part, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “determine” and “select” amounts to numerically-based analysis and/or decisions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any more limitations.  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 7 and 10 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: output information representing that the second target evaluation indicator is determined when determining that the second target evaluation indictor is determined for the specified parameters in claim 7; output information representing the parameters for the coefficients in descending order of values of the coefficients in the generated model information in claim 10.  For example, the “output ” amounts to insignificant data outputting since it generically recites outputting specific information for any intended further use (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “output” amount(s) to insignificant data outputting (see MPEP 2106.05(g)).  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 9 recite(s) the same statutory category as the parent claim(s), and further recite(s): specify the parameters in case that values of coefficients in the generated model information satisfy a predetermined condition in claim 9. The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “specify the parameters in case that” further limit the mathematical concepts of the parent claim, and without changing their mathematical character.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: output information representing the specified parameters in claim 9.  For example, the “output ” amounts to insignificant data outputting since it generically recites outputting specific information for any intended further use (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “output” amount(s) to insignificant data outputting (see MPEP 2106.05(g)).  For at least these reasons, the claim(s) are not patent eligible.

Independent claim 11 recites a statutory category (i.e. a process) indicator calculation method comprising: executing a predetermined processing on a given range of a plurality of evaluation indicators for a target system and model information representing a relevance between the evaluation indicators and a parameter and, thereby, specifying ranges of the parameter in case that the plurality of the evaluation indicators are within the given range; and executing a predetermined indicator calculation processing on the specified ranges of the parameter and target model information representing the model information regarding a target evaluation indicator for the target system and, thereby, calculating a characteristic value representing a character of the target evaluation indicator.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “executing a predetermined processing” and “executing a predetermined indicator calculation processing” amounts to modeling actions based on ranges of parameters in combination with mathematical models that quantitatively represent a relevancy of said parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: by an information processing device.  The “information processing device” is recited at a high-level of generality such that it amounts to, in part, no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)). The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “information processing device” amounts to, in part, no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim(s) are not patent eligible.

Independent claim 12 recites a statutory category (i.e. a manufacture) non-transitory recording medium for storing an indicator calculation program causing a computer to achieve: a range specification function configured to execute a predetermined processing on a given range of a plurality of evaluation indicators for a target system and model information representing a relevance between the evaluation indicators and a parameter and, thereby, specify ranges of the parameter in case that the plurality of the evaluation indicators are within the given range; and an indicator calculation function configured to execute a predetermined indicator calculation processing on the specified ranges of the parameter and target model information representing the model information regarding a target evaluation indicator for the target system and, thereby, calculate a characteristic value representing a character of the target evaluation indicator.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “execute a predetermined processing” and “execute a predetermined indicator calculation processing” amounts to modeling actions based on ranges of parameters in combination with mathematical models that quantitatively represent a relevancy of said parameters.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: for storing an indicator calculation program causing a computer to achieve.  The “program causing a computer” is recited at a high-level of generality such that it amounts to, in part, no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)). The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “program causing a computer” amounts to, in part, no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim(s) are not patent eligible.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art of record, taken individually or in combination with the prior art of record, disclose the claim 4 (and similarly for claim 5 - 7) limitation “determine whether or not a second target evaluation indicator different from the target evaluation is determined by using the specified parameters”, in combination with the remaining elements and features of the claimed invention.  More specifically, the recited “determining” is interpreted to cover determining whether not the specified parameters are or are not the same for the two different target evaluation indicators are the same (see Claim Rejections - 35 USC § 112).  It is for these reasons that the Applicant's invention defines over the prior art or record.

Grichnik (US 7788070) Teaches selecting a set of common variables for objective functions of a plurality of stages in a product development.  However does not appear to explicitly disclose performing calculation when a second evaluation indicator is not determined.

Miyajima (JP 2016200903) teaches adding a design variable if the result of the actual calculation satisfies a predetermined determination condition. However does not appear to explicitly disclose performing calculation when a second evaluation indicator is not determined based on the specified parameters of a first evaluation indicator.

Zavoianu et al. “Hybridization of multi-objective evolutionary algorithms and artifi cial neural networks foroptimizing the performance of electrical drives” teaches selecting the number of design parameters and ranges using in training a surrogate model.  However does not appear to explicitly disclose performing calculation when a second evaluation indicator is not determined based on the specified parameters of a first evaluation indicator.

Soulat et al. “Efficient optimisation procedure for design problems in fl uid mechanics” teaches changing the model if the optimum has a parameter on the boundary.  However does not teach determining whether a second target evaluation indicator different from the target evaluation is determined by using the specified parameters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 2, 8 and 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, Y. (US 7369976) (henceforth “Nakajima (976)”) in view of Miyajima et al. (JP 2016200903) (henceforth “Miyajima (903)”).  Nakajima (976) and Miyajima (903) are analogous art because they solve the same problem of computing ranges of parameters and one or more characteristic values, and because they are in the same field of design optimization.

With regard to claim 1, Nakajima (976) teaches an indicator calculation device comprising: a memory storing instructions; and a processor connected to the memory and configured to execute the instructions to: (Nakajima (976) Col 11 CPU, ROM and processing program)
execute a predetermined processing on a given range of a plurality of evaluation indicators for a target system and (Nakajima (976) Col 5 there is a lower bound on at least one performance (on a given range of a plurality of evaluation indicators) which is linked to the constraints on the design variables (ranges of the parameter) “In this case, in the step (b ), the constraint condition which constrains an allowable range of at least one of the performances of the tire other than the determined objective function and the design parameters of the tire can be determined … The constraint condition determined in the step (b) is provided as a fence on the mountain whose shape is shown as a contour, and in the step ( d) included in the step ( c ), the design variable selected to be a design parameter of the tire within the conversion system determined in the step (a) is changed, and further, in the step ( e ), climbing of the mountain is effected with the help of an optimization approach,”)
model information representing a relevance between the evaluation indicators and a parameter and, thereby, (Nakajima (976) Figure 5 model used to search design space have only the most relevant design variables (representing a relevance between) 
    PNG
    media_image1.png
    512
    366
    media_image1.png
    Greyscale
)
specify ranges of the parameter in case that the plurality of the evaluation indicators are within the given range; and (Nakajima (976) Col. 4 ranges of the objective function correspond to ranges of the parameters (evaluation indicators are within the given range), and the parameters are constrained to the range “The ranges of the design parameters of the tire are generally limited by constraints in design and an actually allowable range, so that a relation between the performances of the tire which is an objective function, and the design parameters thereof can be restrained by a fence along a ridge of the mountain, as shown in FIG. 8.  If the fence is assumed as constraint conditions, the relationship is considered to climb the mountain as shown in FIG. 8 with the help of an optimization approach, such as a mathematical programming method or the like up to the peak of the mountain where an optimal solution can be obtained for the objective function.”)

Nakajima (976) does not appear to explicitly disclose: execute a predetermined indicator calculation processing on the specified ranges of the parameter and target model information representing the model information regarding a target evaluation indicator for the target system and, thereby, calculate a characteristic value representing a character of the target evaluation indicator.

	However Miyajima (903) teaches:
execute a predetermined indicator calculation processing on the specified ranges of the parameter and target model information representing the model information regarding a target evaluation indicator for the target system and, (Miyajima (903) Abstract the Pareto solution (regarding a target evaluation indicator) is searched in view of the parameter limits (on the specified ranges) “extracting a first Pareto solution using the first approximation model; extracting at least one of an upper limit value and a lower limit value in the first Pareto solution, fixing at least one value of the extracted upper limit value and lower limit value, and fluctuating non-extracted design variables to set a new value of the design variable … performing a multipurpose optimization calculation, and extracting a second Pareto solution”)
thereby, calculate a characteristic value representing a character of the target evaluation indicator. (Miyajima (903) Page 2 the characteristic value is analogous to the value of the objective function (a characteristic value), where the objective function is used in combination with the multipurpose optimization (representing a character of the target evaluation indicator) “and a characteristic value (objective function) for the design variable can be calculated.  In the optimization, the value of a design variable for obtaining a desired characteristic value can be calculated. In the simulation, the structure and the design variables of the materials that make up the structure are input values (input parameters), and multiple characteristic values(objective functions) of the structure and the materials that make up the structure are output values (output parameters). As a result, an approximate model representing the relationship between the design variable and the objective function has been created. Note that a response surface is created instead of the approximate model.”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of multipurpose design optimization disclosed by Nakajima (976) with the method of Pareto design optimization disclosed by Miyajima (903).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Miyajima (903) Abstract)

With regard to claim 11, Nakajima (976) teaches an indicator calculation method, by an information processing device, comprising: (Nakajima (976) Col 11 CPU, ROM and processing program)
executing a predetermined processing on a given range of a plurality of evaluation indicators for a target system and (Nakajima (976) Col 5 there is a lower bound on at least one performance (on a given range of a plurality of evaluation indicators) which is linked to the constraints on the design variables (ranges of the parameter) “In this case, in the step (b ), the constraint condition which constrains an allowable range of at least one of the performances of the tire other than the determined objective function and the design parameters of the tire can be determined … The constraint condition determined in the step (b) is provided as a fence on the mountain whose shape is shown as a contour, and in the step ( d) included in the step ( c ), the design variable selected to be a design parameter of the tire within the conversion system determined in the step (a) is changed, and further, in the step ( e ), climbing of the mountain is effected with the help of an optimization approach,”)
model information representing a relevance between the evaluation indicators and a parameter and, thereby, (Nakajima (976) Figure 5 model used to search design space have only the most relevant design variables (representing a relevance between) 
    PNG
    media_image1.png
    512
    366
    media_image1.png
    Greyscale
)
specifying ranges of the parameter in case that the plurality of the evaluation indicators are within the given range; and (Nakajima (976) Col. 4 ranges of the objective function correspond to ranges of the parameters (evaluation indicators are within the given range), and the parameters are constrained to the range “The ranges of the design parameters of the tire are generally limited by constraints in design and an actually allowable range, so that a relation between the performances of the tire which is an objective function, and the design parameters thereof can be restrained by a fence along a ridge of the mountain, as shown in FIG. 8.  If the fence is assumed as constraint conditions, the relationship is considered to climb the mountain as shown in FIG. 8 with the help of an optimization approach, such as a mathematical programming method or the like up to the peak of the mountain where an optimal solution can be obtained for the objective function.”)

Nakajima (976) does not appear to explicitly disclose: executing a predetermined indicator calculation processing on the specified ranges of the parameter and target model information representing the model information regarding a target evaluation indicator for the target system and, thereby, calculating a characteristic value representing a character of the target evaluation indicator.

	However Miyajima (903) teaches:
executing a predetermined indicator calculation processing on the specified ranges of the parameter and target model information representing the model information regarding a target evaluation indicator for the target system and, (Miyajima (903) Abstract the Pareto solution (regarding a target evaluation indicator) is searched in view of the parameter limits (on the specified ranges) “extracting a first Pareto solution using the first approximation model; extracting at least one of an upper limit value and a lower limit value in the first Pareto solution, fixing at least one value of the extracted upper limit value and lower limit value, and fluctuating non-extracted design variables to set a new value of the design variable … performing a multipurpose optimization calculation, and extracting a second Pareto solution”)
thereby, calculating a characteristic value representing a character of the target evaluation indicator. (Miyajima (903) Page 2 the characteristic value is analogous to the value of the objective function (a characteristic value), where the objective function is used in combination with the multipurpose optimization (representing a character of the target evaluation indicator) “and a characteristic value (objective function) for the design variable can be calculated.  In the optimization, the value of a design variable for obtaining a desired characteristic value can be calculated. In the simulation, the structure and the design variables of the materials that make up the structure are input values (input parameters), and multiple characteristic values(objective functions) of the structure and the materials that make up the structure are output values (output parameters). As a result, an approximate model representing the relationship between the design variable and the objective function has been created. Note that a response surface is created instead of the approximate model.”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of multipurpose design optimization disclosed by Nakajima (976) with the method of Pareto design optimization disclosed by Miyajima (903).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Miyajima (903) Abstract)

With regard to claim 12, Nakajima (976) teaches a non-transitory recording medium for storing an indicator calculation program causing a computer achieve: (Nakajima (976) Col 11 CPU, ROM and processing program)
a range specification function configured to execute a predetermined processing on a given range of a plurality of evaluation indicators for a target system and (Nakajima (976) Col 5 there is a lower bound on at least one performance (on a given range of a plurality of evaluation indicators) which is linked to the constraints on the design variables (ranges of the parameter) “In this case, in the step (b ), the constraint condition which constrains an allowable range of at least one of the performances of the tire other than the determined objective function and the design parameters of the tire can be determined … The constraint condition determined in the step (b) is provided as a fence on the mountain whose shape is shown as a contour, and in the step ( d) included in the step ( c ), the design variable selected to be a design parameter of the tire within the conversion system determined in the step (a) is changed, and further, in the step ( e ), climbing of the mountain is effected with the help of an optimization approach,”)
model information representing a relevance between the evaluation indicators and a parameter and, thereby, (Nakajima (976) Figure 5 model used to search design space have only the most relevant design variables (representing a relevance between) 
    PNG
    media_image1.png
    512
    366
    media_image1.png
    Greyscale
)
specify ranges of the parameter in case that the plurality of the evaluation indicators are within the given range; and (Nakajima (976) Col. 4 ranges of the objective function correspond to ranges of the parameters (evaluation indicators are within the given range), and the parameters are constrained to the range “The ranges of the design parameters of the tire are generally limited by constraints in design and an actually allowable range, so that a relation between the performances of the tire which is an objective function, and the design parameters thereof can be restrained by a fence along a ridge of the mountain, as shown in FIG. 8.  If the fence is assumed as constraint conditions, the relationship is considered to climb the mountain as shown in FIG. 8 with the help of an optimization approach, such as a mathematical programming method or the like up to the peak of the mountain where an optimal solution can be obtained for the objective function.”)

Nakajima (976) does not appear to explicitly disclose: an indicator calculation function configured to execute a predetermined indicator calculation processing on the specified ranges of the parameter and target model information representing the model information regarding a target evaluation indicator for the target system and, thereby, calculate a characteristic value representing a character of the target evaluation indicator.

	However Miyajima (903) teaches:
an indicator calculation function configured to execute a predetermined indicator calculation processing on the specified ranges of the parameter and target model information representing the model information regarding a target evaluation indicator for the target system and, (Miyajima (903) Abstract the Pareto solution (regarding a target evaluation indicator) is searched in view of the parameter limits (on the specified ranges) “extracting a first Pareto solution using the first approximation model; extracting at least one of an upper limit value and a lower limit value in the first Pareto solution, fixing at least one value of the extracted upper limit value and lower limit value, and fluctuating non-extracted design variables to set a new value of the design variable … performing a multipurpose optimization calculation, and extracting a second Pareto solution”)
thereby, calculate a characteristic value representing a character of the target evaluation indicator. (Miyajima (903) Page 2 the characteristic value is analogous to the value of the objective function (a characteristic value), where the objective function is used in combination with the multipurpose optimization (representing a character of the target evaluation indicator) “and a characteristic value (objective function) for the design variable can be calculated.  In the optimization, the value of a design variable for obtaining a desired characteristic value can be calculated. In the simulation, the structure and the design variables of the materials that make up the structure are input values (input parameters), and multiple characteristic values(objective functions) of the structure and the materials that make up the structure are output values (output parameters). As a result, an approximate model representing the relationship between the design variable and the objective function has been created. Note that a response surface is created instead of the approximate model.”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of multipurpose design optimization disclosed by Nakajima (976) with the method of Pareto design optimization disclosed by Miyajima (903).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Miyajima (903) Abstract)

With regard to claim 2, Nakajima (976) in view of Miyajima (903) teaches all the elements of the parent claim 1, and further teaches:
calculate the ranges of the parameter in case that a certain evaluation indicator among the plurality of the evaluation indicators is within the given range, in case that the plurality of the evaluation indicators are within the given range. (Nakajima (976) Col 5 there is a lower bound on at least one performance (in case that evaluation indicator is within the given range) which is linked to the constraints on the design variables (ranges of the parameter), upon which an optimization approach is applied (calculate the ranges) “In this case, in the step (b ), the constraint condition which constrains an allowable range of at least one of the performances of the tire other than the determined objective function and the design parameters of the tire can be determined … The constraint condition determined in the step (b) is provided as a fence on the mountain whose shape is shown as a contour, and in the step ( d) included in the step ( c ), the design variable selected to be a design parameter of the tire within the conversion system determined in the step (a) is changed, and further, in the step ( e ), climbing of the mountain is effected with the help of an optimization approach,”)
specifies a common range to the calculated ranges of the parameter, and, thereby, specify the ranges of the parameter (Miyajima (903) Abstract different approximate models share the same upper/lower limit values for the shared design variables (specifies a common range to the calculated ranges) “In the first Pareto solution, at least one of the upper limit value and the lower limit value is extracted, at least one of the extracted upper limit value and lower limit value is fixed, the design variable that has not been extracted is changed, and a new design variable is created. Set the value. A second approximate model is created using a new design variable, a multi-objective optimization calculation is performed, and a second Pareto solution is extracted.”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of multipurpose design optimization disclosed by Nakajima (976) with the method of Pareto design optimization disclosed by Miyajima (903).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize a desired design (Miyajima (903) Abstract)

With regard to claim 8, Nakajima (976) in view of Miyajima (903) teaches all the elements of the parent claim 1, and further teaches:
generate the model information representing a relevance between the parameters and the evaluation indicators based on indicator information associating the parameters with the evaluation indicators. (Nakajima (976) Figure 5 model used to search design space have only the most relevant design variables (representing a relevance between))

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (976) in view of Miyajima (903), and further in view of Jinhe et al. (CN 104763999) (henceforth “Jinhe (999)”).  Nakajima (976), Miyajima (903) and Jinhe (999) are analogous art because they solve the same problem of computing ranges of parameters and one or more characteristic values, and because they are in the same field of design optimization.

With regard to claim 3, Nakajima (976) in view of Miyajima (903) teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: the model information is represented by a Gaussian radial basis function, the target system is a thermal power plant system, and the parameter is a parameter of coal quality to be fuel of the thermal power plant system.

However Jinhe (999) teaches:
the model information is represented by a Gaussian radial basis function (Jinhe (999) Page 4 modeling uses a radial basis function network (the model information is represented by) “The present invention adopts RBF (Radial Basis Function, RBF) network sets up the Nonlinear Mapping relation between the adjustable input variable of pulverized-coal fired boiler and output variable, solve multivariable nonlinearity fitting problems with this, open the new way solving boiler combustion optimization and control”, and Page 9 the RBF network can use a Gaussian kernel function (gaussian radial basis function) “This patent adopts gaussian kernel function. … When RBF selects Gaussian function, bandpass is desirable”)
the target system is a thermal power plant system, the parameter is a parameter of coal quality to be fuel of the thermal power plant system. (Jihne (999) Page 3 coal supplying amount and/or blending mode can be adjusted to affect (a parameter of coal quality) the total coal consumption and/or air quality (evaluation indicator) of a boiler (a thermal power plant system) “One, the use of historical dataBoiler regulated variable (input variable is contained in a large amount of historical datas that boiler longtime running produces, as, first and second air quantity, secondary air register aperture, after-flame throttle opening, burner pivot angle, coal-supplying amount, coal blending mode, boiler load etc.) and output variable (boiler coal consumption, NOx discharge capacity) between mathematical relationship”, and Page 7 “according to the coal consumption target proposed, under the constraint of NOx discharge capacity and each adjustable input quantity range constraint, further employing genetic algorithm searches for suitable adjustable input quantity, for the burning optimization operation at scene provides guidance”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of multipurpose design optimization disclosed by Nakajima (976) in view of Miyajima (903) with the radial basis function modeling of an boiler disclosed by Jinhe (999).  One of ordinary skill in the art would have been motivated to make this modification in order to predict/control a desired boiler from the observed quantities (Jinhe (999) Abstract “The invention provides a power plant pulverized coal boiler combustion performance online optimizing method and system.”)

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (976) in view of Miyajima (903), and further in view of Aldous, L. “Ship Operational Efficiency: Performance Models and Uncertainty Analysis” (henceforth “Aldous (Thesis)”).  Nakajima (976), Miyajima (903) and Aldous (Thesis) are analogous art because they solve the same problem of computing ranges of parameters and one or more characteristic values, and because they are in the same field of design optimization.

With regard to claim 9, Nakajima (976) in view of Miyajima (903) teaches all the elements of the parent claim 8, and does not appear to explicitly disclose: specify the parameters in case that values of coefficients in the generated model information satisfy a predetermined condition and output information representing the specified parameters.

However Aldous (Thesis) teaches:
specify the parameters in case that values of coefficients in the generated model information satisfy a predetermined condition and output information representing the specified parameters. (Aldous (Thesis) Page 151 – 152 variables are removed (specify the parameters) that have low correlation to the output in a regression model (in case values of coefficients satisfy a predetermined condition), and only the most relevant variables are shown (output information))
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of multipurpose design optimization disclosed by Nakajima (976) in view of Miyajima (903) with the filtering for only the most relevant variables disclosed by Aldous (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to remove variables which are less useful (Aldous (Thesis) Page 151 – 152 “the adjusted R2 of the model is not greatly affected by the removal of these explanatory variables. Red indicates the variables removed and highlights their low REff”)

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (976) in view of Miyajima (903), and further in view of Stackoverflow “How to plot the sorted coefficients for a lm()/glm() regression model in R?” (henceforth “Stackoverflow”).  Nakajima (976), Miyajima (903) and Stackoverflow are analogous art because they solve the same problem of creating a model representing a relevance between input parameters and an output value, and because they are in the same field of design optimization.

With regard to claim 10, Nakajima (976) in view of Miyajima (903) teaches all the elements of the parent claim 8, and does not appear to explicitly disclose: output information representing the parameters for the coefficients in descending order of values of the coefficients in the generated model information.

However Stackoverflow teaches:
output information representing the parameters for the coefficients in descending order of values of the coefficients in the generated model information. (Stackoverflow model regression coefficients are shown in decreasing order 
    PNG
    media_image2.png
    234
    726
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of multipurpose design optimization disclosed by Nakajima (976) in view of Miyajima (903) with the sorting and displaying of regression coefficients disclosed by Stackoverflow.  One of ordinary skill in the art would have been motivated to make this modification in order to display model information in a desired manner (Stackoverflow “How does one easily plot the coefficients in decreasing order?”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tanaka et al. “Hierarchical Response Surface Methodology for Parameter Optimization: Efficiency of a Hierarchical RSM with a Hessian Matrix” teaches a recursive subdivision process for response surface modeling for parameter optimization.
Khosravi et al. “Lower Upper Bound Estimation Method for Construction of Neural Network-Based Prediction Intervals” teaches predicting the upper and bounds of a value using a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148